There was a clear issue of fact in this case properly submitted to the jury. When the plaintiff voluntarily left the station platform where she had a right to be as a passenger and without objection re-entered the defendant's open and lighted car in charge of one of its trainmen, reasonable men might well differ as to whether as a matter of fact, she thereby became a trespasser or a licensee; and when she was injured while stepping from the train to the platform by a sudden movement of the train, the negligence of the defendant and the contributory negligence of the plaintiff also became *Page 321 
issues of fact. We cannot now, under all the circumstances, say as a matter of law that there was no evidence to support the verdict of the jury.
The judgment appealed from should be affirmed, with costs.
LEWIS, DESMOND and THACHER, JJ., concur with LEHMAN, Ch. J.; DYE, J., dissents in opinion in which LOUGHRAN and CONWAY, JJ., concur.
Judgments reversed, etc.